Mr. Justice Farmer delivered the opinion of the court: This suit was begun by appellant, the city of Chicago, filing a prcecipe in the municipal court in said city for a summons against appellee. The bill of particulars stated that the city of Chicago claimed a penalty, not exceeding $100, for the violation of section 2040 of the revised municipal code of the city of Chicago by appellee for carrying on in said city the business of junk dealer without first obtaining a license so to do. Summons was issued as prayed, and served. Trial was had in the municipal court, and a judgment entered against appellee for $100 debt and costs of suit and an execution awarded therefor. Appellee here, who was defendant below, appealed from the judgment of the municipal court to the Appellate Court. That court reversed the judgment of the municipal court without remanding the case, and the city of Chicago has brought the case to this court by appeal. The Appellate Court made no certificate of importance. The statute does not warrant appeals from the Appellate Court to this court in such cases, and the appeal is dismissed. Appeal dismissed.